18-1968
     Singh v. Barr
                                                                                   BIA
                                                                              Cassin, IJ
                                                                           A206 469 227
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of July, two thousand twenty.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROSEMARY S. POOLER,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   PARWINDER SINGH,
14            Petitioner,
15
16                   v.                                          18-1968
17                                                               NAC
18
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Visuvanathan Rudrakumaran, New
25                                    York, NY.
26
27   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
28                                    Attorney General; Walter Bocchini,
29                                    Senior Litigation Counsel; Monica
30                                    M. Twombly, Trial Attorney, Office
31                                    of Immigration Litigation, United
 1                                  States Department of Justice,
 2                                  Washington, DC.
 3
 4         UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8         Petitioner Parwinder Singh, a native and citizen of

 9   India, seeks review of a June 4, 2018, decision of the BIA

10   affirming an August 21, 2017, decision of an Immigration Judge

11   (“IJ”) denying his application for asylum, withholding of

12   removal, and relief under the Convention Against Torture

13   (“CAT”).     In re Parwinder Singh, No. A206 469 227 (B.I.A.

14   June 4, 2018), aff’g No. A206 469 227 (Immig. Ct. N.Y. City

15   Aug. 21, 2017).     We assume the parties’ familiarity with the

16   underlying facts and procedural history.

17         Under the circumstances, we have considered both the IJ’s

18   and   the   BIA’s   opinions   “for   the   sake   of   completeness.”

19   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

20   Cir. 2006).     The applicable standards of review are well

21   established.    See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

22   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

23         “Considering the totality of the circumstances, and all

24   relevant factors, a trier of fact may base a credibility

                                       2
 1   determination           on   .   .   .    the      consistency      between    the

 2   applicant’s or witness’s written and oral statements . . . ,

 3   the    internal         consistency       of     each   such   statement,      the

 4   consistency        of     such   statements        with   other     evidence   of

 5   record . . . without regard to whether an inconsistency,

 6   inaccuracy, or falsehood goes to the heart of the applicant’s

 7   claim,        or    any      other       relevant       factor.”         8 U.S.C.

 8   § 1158(b)(1)(B)(iii).            “We defer . . . to an IJ’s credibility

 9   determination unless, from the totality of the circumstances,

10   it is plain that no reasonable fact-finder could make such an

11   adverse credibility ruling.”                    Xiu Xia Lin v. Mukasey, 534

12 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d
13   at     76.         Substantial       evidence       supports       the   agency’s

14   determination that Singh was not credible as to his claim

15   that members of the Akali Dal Badal attacked him three times

16   in India on account of his membership in a rival political

17   party, the Shiromani Akali Dal Amritsar (“SADA”).

18          The agency reasonably relied on inconsistent evidence

19   regarding when Singh began his association with the SADA

20   party, what harm his father suffered on account of politics,

21   what happened during Singh’s alleged attacks, and when Singh

22   went     to    the      hospital      for       treatment.         See   8 U.S.C.


                                                 3
 1   § 1158(b)(1)(B)(iii).               When       provided    an        opportunity      to

 2   explain these inconsistencies, Singh further undermined his

 3   credibility       by    changing      his      testimony        so    that     it    was

 4   internally inconsistent.              See Majidi v. Gonzales, 430 F.3d
5   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

 6   a plausible explanation for his inconsistent statements to

 7   secure relief; he must demonstrate that a reasonable fact-

 8   finder would be compelled to credit his testimony.” (internal

9    quotation marks omitted)).

10       The agency also reasonably relied further on Singh's

11   failure     to     rehabilitate        his        testimony          with     reliable

12   corroborating          evidence.           “An     applicant’s          failure       to

13   corroborate his or her testimony may bear on credibility,

14   because the absence of corroboration in general makes an

15   applicant unable to rehabilitate testimony that has already

16   been called into question.”              Biao Yang v. Gonzales, 496 F.3d
17   268, 273 (2d Cir. 2007).                   The IJ reasonably found that

18   affidavits       from    two   of    Singh’s       acquaintances            undermined

19   Singh’s   credibility          further      because       the    affidavits         were

20   identical     in       every   respect,          including      grammatical          and

21   typographical errors.               See Mei Chai Ye v. U.S. Dep’t of

22   Justice, 489 F.3d 517, 524 (2d Cir. 2007) (holding that we


                                                4
 1   “ha[ve]     firmly     embraced     the    commonsensical           notion     that

 2   striking similarities between affidavits are an indication

 3   that the statements are 'canned'”).

 4          The IJ also reasonably declined to afford weight to the

 5   affidavit      from    Singh’s     parents    because,        in    addition    to

 6   inconsistencies with Singh’s testimony about his medical

 7   treatment, the authors were interested parties who were not

 8   available for cross-examination.               See Y.C. v. Holder, 741

 9 F.3d 324,   332,    334   (2d    Cir.     2013)       (holding    that     “[w]e

10   generally defer to the agency’s evaluation of the weight to

11   be     afforded   an     applicant’s        documentary           evidence”    and

12   upholding      BIA’s     decision     not      to        credit     letter     from

13   applicant’s spouse); see also In re H-L-H- & Z-Y-Z-, 25 I. &

14   N. Dec. 209, 215 (B.I.A. 2010) (finding that letters from

15   alien’s    friends     and   family    were    insufficient          to   provide

16   substantial support for alien’s claims because they were from

17   interested      witnesses    not     subject        to    cross-examination),

18   overruled on other grounds by Hui Lin Huang v. Holder, 677

19 F.3d 130, 133–38 (2d Cir. 2012).               And, contrary to Singh’s

20   contention, the agency explicitly acknowledged statements

21   from the doctors who purportedly treated him and did not err

22   in finding those statements, which were prepared for the


                                           5
 1   hearing rather than contemporaneously with the treatment,

 2   insufficient to rehabilitate Singh’s credibility.   See Y.C.,

 3 741 F.3d at 332.

 4       Given the inconsistency and corroboration findings, the

 5   agency’s adverse credibility determination is supported by

 6   substantial evidence.    See 8 U.S.C. § 1158(b)(1)(B)(iii).

 7   That determination was dispositive of asylum, withholding of

 8   removal, and CAT relief because all three claims were based

 9   on the same factual predicate.     See Paul v. Gonzales, 444

10 F.3d 148, 156–57 (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe,
16                               Clerk of Court




                                   6